Case 2:19-cv-03320-GW-SHK Document 42 Filed 09/08/20 Page 1 of 1 Page ID #:175



                                      JS-6
  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       SERGIO JOVANY ESCOBAR MIRANDA,                Case No. 2:19‐cv‐03320‐GW‐SHK
 12
                                   Plaintiff,
 13                                                  JUDGMENT
                          v.
 14
 15    COUNTY OF LOS ANGELES, et al.,
 16
                                   Defendants.
 17
 18
 19         Pursuant to the Order Dismissing Complaint, IT IS HEREBY ADJUDGED that
 20   this action is DISMISSED without prejudice.
 21
 22
 23   DATED: September 8, 2020
                                                HON. GEORGE H. WU, U.S. District Judge
 24
 25
 26
 27
 28
